United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                         August 21, 2007
                      FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                 No. 06-50112
                              Conference Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

LEROY JOHNSON

                                             Defendant-Appellant

                               --------------------
                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:05-CR-138-6
                               --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Leroy Johnson has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Johnson has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-50112

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                    2